Citation Nr: 1019656	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969.  He died in July 1976.  The appellant is the Veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2010, a travel board hearing was held before the 
undersigned Veterans Law Judge sitting at the RO.  At that 
time, the Appellant submitted additional evidence along with 
a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  
The record was also held open for 60 days so that she could 
submit nexus evidence.  In March 2010, the Appellant 
submitted a medical statement, also accompanied by a waiver.  

The merits of the issue of entitlement to service connection 
for the cause of the Veteran's death are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  In March 2000 rating decision VA denied entitlement to 
service connection for the cause of the Veteran's death.  The 
Appellant did not appeal.  

2.  The evidence associated with the claims file since the 
March 2000 rating decision, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2000 decision that denied entitlement to 
service connection for the cause of the Veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
March 2000 rating decision and the claim of entitlement to 
service connection for the cause of the Veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As the claim of entitlement to service connection for the 
cause of the Veteran's death is reopened herein, any errors 
in notification or assistance with regard to the claim to 
reopen are considered moot.  Additional discussion regarding 
VCAA compliance or additional notification requirements for 
claims to reopen is not required.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  


II. Analysis

In March 2000, the RO denied entitlement to service 
connection for the cause of the Veteran's death.  The RO 
noted that the Veteran was not service-connected for any 
disabilities at the time of his death and that medical 
evidence had not been submitted to show why the cause of 
death was related to active duty.  The Appellant did not 
appeal this decision, and it is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In January 2005, the Appellant submitted a claim to reopen.  
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the March 2000 denial, evidence of record 
included the Veteran's death certificate, service treatment 
records, select service personnel records, statements from 
the Veteran, and a March 1992 VA examination.

The death certificate shows that the Veteran died in July 
1996.  Immediate cause of death was the acquired immune 
deficiency syndrome due to human immunodeficiency virus.  
Cytomegalovirus was listed as a significant condition 
contributing to death.  

Service treatment records did not show complaints or 
diagnoses related to those listed on the death certificate.  
Service personnel records showed that the Veteran was 
stationed at Andersen Air Force Base in Guam during the 
Vietnam era.  In a March 1992 statement, the Veteran reported 
various stressors related to his military service in Guam.  A 
March 1992 VA examination included a diagnosis of PTSD.  

Evidence submitted since the final March 2000 decision 
includes the Appellant's statements and testimony, Vet Center 
records, and a February 2010 statement from J. S., a licensed 
clinical social worker.  

In her July 2007 VA Form 9, the Appellant argued that VA 
failed to consider the connection between PTSD, the Veteran's 
subsequent self-medication with drugs, and his contraction of 
the human immunodeficiency virus due to self medication with 
drugs.  The Appellant provided similar testimony at the 
January 2010 hearing.  

The February 2010 social worker statement described the 
Veteran's treatment at the Vet Center as well as his reported 
military stressors.  The social worker stated the following:

Although removed from close contact to 
combat trauma, bombing missions had a 
major impact on high number of enemy 
casualties and this fact does influence 
veterans in the development of PTSD 
symptoms.  Veterans with PTSD have a 
higher incidence of self-medicating with 
alcohol/drugs that can develop into a 
dependency of the substance.  Once the 
dependence is established, this problem 
needs to be addressed with treatment in 
addition to PTSD symptoms.  

It is most likely that this veteran's 
problems outlined above were the result 
of his military service.  

The above evidence is new as it was not previously 
considered.  The Board also finds this evidence material in 
that it relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  That is, 
it suggests a possible relationship between the Veteran's 
military service and the cause of his death.  Thus, the claim 
is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.


REMAND

Having reopened the claim, the Board must consider it on its 
merits.  

Dependency and indemnity compensation  is payable to a 
surviving spouse of a qualifying veteran who died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2009).

The Veteran was not service-connected for any disabilities at 
the time of his death.  Therefore, it is necessary to 
determine whether service connection should have been 
established for any primary or contributory cause of death.  

The Appellant essentially contends that the Veteran had PTSD 
due to service; that his substance abuse was secondary to 
PTSD; and that his cause of death was secondary to a disease 
contracted due to PTSD induced substance abuse.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Where the use of drugs or addiction thereto 
results from a service-connected disability, it will not be 
considered of misconduct origin.  38 C.F.R. § 3.301(c)(3) 
(2009).  

Considering the Appellant's contentions, the initial question 
is whether service connection is warranted for PTSD.  
Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125 (for VA purposes, all mental disorder diagnoses must 
conform to the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM -IV); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).

Service records do not show that the Veteran received any 
awards or decorations conclusively indicating participation 
in combat and therefore, his reported stressors must be 
corroborated.  Cohen.

The claims file contains a March 1992 stressor statement 
submitted by the Veteran.  Therein, he reported witnessing in 
early 1969, while assigned to Andersen Air Force Base, Guam, 
an aircraft take off and explode just after clearing the 
runway.  In 1969, Andersen Air Force Base was the home to the 
3960th Air Base Wing, a B-52 bomber and KC-135 refueling 
tanker command.  While www.ejection-
history.org.uk/aircraft_by_type/b52_stratofortress identifies 
two B-52 crashes in 1969 after take off from Andersen, both 
occurred after the Veteran separated from active duty.  
Still, those facts do not eliminate the possibility that 
another crash occurred on Guam prior to his departure in June 
1969, perhaps involving a KC-135 or still another aircraft.  

The Board further notes that at a March 1992 VA examination, 
the Veteran reported that if there was a mechanical problem, 
he rode with the plane during bombing missions over Vietnam.  
Notably, the available personnel records do not confirm this 
claim, they do not confirm air crewman duties, nor do they 
show that the Veteran was awarded an Air Medal for 
participating in at least 10 aerial flights over Vietnam.   
Still, the Veteran reported that his planes were at times 
shot at by the enemy.  He also reported handling body bags of 
soldiers when he unloaded planes.  

On review, the Board finds that attempts should be made to 
verify the claimed stressors.  Specifically, whether there 
was a flight line accident (aircraft exploding) at Andersen 
Air Force Base in Guam in early 1969; and did the Veteran 
actually fly on bombing missions over Vietnam.  In making 
this determination, the RO should obtain the Veteran's 
complete Air Force service personnel records.  

In May 1996, the Veteran requested to reopen his claim of 
entitlement to service connection for PTSD, and requested 
that the RO obtain medical records from the San Antonio, 
Texas VA Medical Center.  The RO subsequently requested these 
records and the response received indicated that all records 
were at the Temple, Texas VA Medical Center.  On review, 
however, it does not appear that these records were obtained.  
Therefore, relevant VA records should be requested.  
38 C.F.R. § 3.159(c)(2) (2009).  

If one or more of the claimed stressors are corroborated, a 
VA medical opinion should be obtained as to whether the 
Veteran had a confirmed diagnosis of PTSD related to such a 
stressor.  If it is determined that the Veteran's PTSD was 
related to service, then additional opinion should be 
obtained as to whether the Veteran's substance abuse resulted 
from the PTSD, and whether substance abuse led to the Veteran 
contracting the human immunodeficiency virus.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the 
Veteran's complete service personnel 
records, to include any available flight 
log records from the National Personnel 
Records Center.  All records obtained or 
any responses received should be 
associated with the claims file.  If the 
RO cannot locate such records, the RO 
must specifically document the attempts 
that were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  Request the Veteran's complete 
treatment records from the Temple, Texas 
VA Medical Center.  All records obtained 
or any responses received should be 
associated with the claims file.  If the 
RO cannot locate such records, the RO 
must specifically document the attempts 
that were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

3.  The RO/AMC should contact the 
Appellant and offer her the opportunity 
to provide any additional details she may 
have regarding the Veteran's reported 
stressors.  

4,  Regardless of any response received 
from the Appellant, the RO/AMC should 
make attempts to verify the reported 
stressors through appropriate sources, to 
include, but not limited to the Joint 
Services Records Research Center (JSRRC).  
All attempts at verification should be 
documented in the claims file.  If the 
AMC/RO determines that information of 
record is insufficient to support a 
request for stressor verification through 
JSRRC, a Formal Finding of a Lack of 
Information Required to Document the 
Claimed Stressors should be prepared.  

5.  If and only if there is a 
determination that the Veteran engaged in 
combat or that there is credible 
supporting evidence of an in-service 
stressor, then the RO/AMC should refer 
the claims file to a VA psychiatrist for 
records review and opinion.  The 
psychiatrist must be advised which 
stressors are confirmed or presumed 
confirmed, and that only these stressors 
are to be considered in determining 
whether the Veteran had had PTSD due to 
service.  

The psychiatrist is asked to provide an 
opinion as to whether it is is at least 
as likely as not, i.e., is there a 50/50 
chance, that the Veteran had a confirmed 
diagnosis of PTSD related to any verified 
stressor.  

If and only if the psychiatrist 
determines that the Veteran had PTSD 
related to military service, then he/she 
is requested to provide an opinion as to 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, the 
Veteran's substance abuse resulted from 
the PTSD.  

If and only if the psychiatrist 
determines that the Veteran developed 
substance abuse due to military related 
PTSD, then he/she is requested to provide 
an opinion as to whether it is at least 
as likely as not, i.e., is there a 50/50 
chance, the Veteran contracted the human 
immunodeficiency virus due to PTSD 
related substance abuse.   

In preparing their opinion, the 
psychiatrist is to consider all relevant 
evidence.  A complete rationale for any 
opinion offered must be provided.  The 
examining psychiatrist must note the 
following:

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner is unable to provide the 
requested opinions that fact must be 
stated and the reasons why explained.  
That is, the examining psychiatrist must 
specifically explain why the cause of 
PTSD and/or substance abuse is 
unknowable.  

The psychiatrist is to append a copy of 
their Curriculum Vitae to the examination 
report.  

6.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.

7.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for the cause of the 
Veteran's death.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


